Citation Nr: 1020036	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1971 
to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In September 2005 the Veteran filed a claim seeking service 
connection for peripheral neuropathy of the upper and lower 
extremities.  In an April 2006 rating decision the Veteran 
was granted service connection for peripheral neuropathy of 
the upper and lower extremities, as 10 percent disabling.  He 
filed a notice of disagreement (NOD) with this rating 
decision in July 2006.  In an April 2007 Statement of the 
Case (SOC) the Decision Review Officer (DRO) denied the 
Veteran's claim for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the upper and lower 
extremities.  In his June 2007 substantive appeal, the 
Veteran sought to appeal the RO's denial of an increased 
evaluation for peripheral neuropathy of the lower 
extremities.  

In an August 2008 SOC and September 2008 supplemental 
statement of the case (SSOC), the DRO denied the Veteran's 
claim for an evaluation in excess of 20 percent for diabetes 
mellitus, type II.  In an additional September 2008 SSOC, the 
DRO continued the denial of the Veteran's claim for an 
initial evaluation in excess of 10 percent for peripheral 
neuropathy of the lower extremities.  Later, the Veteran 
filed a substantive appeal in October 2008 in connection with 
his claim seeking an increased evaluation for his service-
connected diabetes mellitus, type II.  He checked the box 
indicating that he had reviewed the SOC and SSOCs he had 
received, and he only wanted to appeal the issue of the 20 
percent rating in effect for his diabetes mellitus, type II.  

In a December 2008 Deferred Rating Decision, the DRO 
interpreted the Veteran's October 2008 substantive appeal as 
a withdrawal of his claim seeking an increased evaluation for 
peripheral neuropathy of the lower extremities.  A letter was 
sent to the Veteran in December 2008 informing him that his 
request to withdraw his claim for an increased evaluation for 
peripheral neuropathy of the lower extremities had been 
received.  The Veteran has not indicated that he disagrees 
with the withdrawal of this claim and has filed several new 
claims since this time, including a claim for service-
connected compensation for supraventricular tachycardia 
secondary to his service-connected diabetes mellitus, type 
II, bilateral cataracts secondary to his service-connected 
diabetic retinopathy, and claims for bilateral hearing loss 
and tinnitus.  

Since the Veteran has not disputed the withdrawal of his 
claim for an increased evaluation of his peripheral 
neuropathy of his lower extremities, and has even filed new 
claims regarding other issues since the December 2008 letter, 
the Board will accept the issue of entitlement to an initial 
evaluation greater than 10 percent for service connected 
peripheral neuropathy of the right and left lower extremities 
as having been withdrawn.  

In a February 2005 rating decision, the RO also granted the 
Veteran's claims for diabetic retinopathy and erectile 
dysfunction secondary to his service-connected diabetes 
mellitus, type II, both of which are rated as noncompensable.  
This noncompensable evaluation was continued in the April 
2006 rating decision.  In October 2006, the Veteran filed a 
notice of disagreement (NOD) with respect to the disability 
rating established for the service-connected retinopathy.  
However, after the April 2007 SOC was issued denying his 
claim for an increased evaluation for diabetic retinopathy, 
the Veteran filed a substantive appeal (VA Form 9) only 
appealing the issues of entitlement to an initial evaluation 
in excess of 10 percent for peripheral neuropathy of his 
right and left lower extremities.  Concerning the issue of 
diabetic retinopathy, the Veteran did not perfect this appeal 
by filing a VA Form 9.  Accordingly, the claims for diabetic 
retinopathy and erectile dysfunction are currently not before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA.]


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's type II diabetes mellitus requires insulin 
injections, with a controlled diet; diabetes mellitus is not 
manifested by ketoacidosis or episodes of hypoglycemic 
reactions that require hospitalizations; and the Veteran does 
not have any specific restrictions placed on his activities 
as a result of his diabetes.  

2.  The evidence is this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected diabetes mellitus, type 
II, is inadequate.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic 7913 (2009).  

2.  The criteria for referral of the service-connected 
diabetes mellitus, type II, for consideration on an 
extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assure that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.	The Merits of the Claim

The Veteran contends that he is entitled to a rating in 
excess of 20 percent for his service-connected diabetes 
mellitus, type II.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2009). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher evaluation for his 
diabetes mellitus. The preponderance of the medical evidence 
of record does not show him to have restrictions placed on 
his activities as a result of his service-connected diabetes 
mellitus.

The Board has reviewed pertinent VA and private treatment 
records as well as VA examination reports conducted in 
December 2006 and March 2010 addressing the state of the 
Veteran's diabetes mellitus, type II.  The records in 
totality show that the Veteran has diabetes mellitus which he 
controls through insulin injections and a restricted diet.  
During the December 2006 VA examination, it was noted that 
the Veteran follows a diabetic diet, regularly takes 
hypoglycemic oral agents, does not suffer from hypoglycemic 
reactions, and that insulin had recently been added to his 
regimen.  The examiner added that the Veteran's diabetes does 
not restrict his activities and that he works full-time as a 
machinist.  

An October 2007 VA outpatient record indicates that the 
Veteran walks twenty minutes a day and handles the yard work 
at his house.  A January 2009 VA treatment report indicates 
that the Veteran exercises four times a week for about 
fifteen minute intervals.  

During the March 2010 VA examination, the physician discussed 
the fact that the Veteran has not experienced any episodes of 
ketoacidosis or hypoglycemic reactions which required 
hospitalizations.  In fact, it was noted that the Veteran 
regularly visits his diabetic care provider three to four 
times a year, but not for ketoacidosis or hypoglycemic 
reactions.  The Veteran reported that he has to administer 
glucose injections and follows a decreased carbohydrate diet.  
While the Veteran explained that he experiences certain 
difficulties associated with other service-connected 
disorders, to include numbness and tingling in his feet and 
hands, he did not have any restrictions placed on him because 
of his diabetes.  The physician concluded that other than 
these difficulties, the Veteran's daily activities and 
occupational functioning has not been impacted by his 
diabetes.  

The Court has held that in order for a Veteran to be entitled 
to a 40 percent disability rating under Diagnostic Code 7913, 
the evidence must show that it is medically necessary for him 
to avoid strenuous occupational and recreational activities.  
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical 
evidence is required to support the "regulation of 
activities" criterion of such rating.  Id.  The Veteran's VA 
outpatient records do not show a regulation of the Veteran's 
occupational and recreational activities.  Indeed, the 
medical evidence, as indicated by the October 2006, September 
2007 and October 2007 VA treatment records, reflect that he 
was encouraged to exercise on a regular basis.  

The general picture presented by the clinical evidence with 
regard to the Veteran's diabetes mellitus, type II, is one 
that more closely approximates the constellation of 
symptomatology contemplated in the rating criteria for a 20 
percent evaluation on the basis of an insulin-dependent 
diabetes with restricted diet.  While the evidence indicates 
that the Veteran experiences some numbness and tingling in 
his feet and hands, there is no indication that he has had to 
regulate his activities, and he further stated that he did 
not have any restrictions placed on him as a result of his 
diabetes.  Therefore, the criteria for the assignment of a 40 
percent rating have not been met.  

In addition, while the record reflects that the Veteran was 
hospitalized in December 2008 due to his supraventricular 
tachycardia, there is no evidence to show that he has 
experienced episodes of ketoacidosis or hypoglycemic 
reactions requiring any hospitalizations or weekly visits to 
a diabetic care provider.  Thus, there is no pathology 
attributable to diabetes mellitus, type II, which would call 
for the assignment of an even higher disability rating (i.e., 
60 percent, 100 percent), and the Veteran does not appear to 
so contend.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board therefore finds that no basis exists for the 
assignment of an increased rating in excess of 20 percent for 
diabetes mellitus, type II, under Diagnostic Code 7913.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating for his service-
connected diabetes mellitus, type II, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that the current 20 percent evaluation 
is appropriate for the entirety of the rating period.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

II.	Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the Veteran's claim under C.F.R. 
§ 3.321(b)(1) in the December 2009 supplemental statement of 
the case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected diabetes mellitus, type II, is inadequate.  A 
comparison of the level of severity and symptomatology of the 
Veteran's diabetes mellitus, type II, with the established 
criteria found in the rating schedule for diabetes mellitus 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected diabetes mellitus, type II.  Indeed, while the 
record reflects a brief hospitalization due to his rapid 
heart beat, it does not appear from the record that the 
Veteran has ever been hospitalized for diabetes mellitus, 
type II.

Additionally, there is not shown to be evidence of marked 
interference with employment due to his diabetes mellitus, 
type II.  The Veteran has not indicated at any time that his 
service-connected diabetes mellitus, type II has affected his 
ability to maintain employment.  The December 2006 VA 
examination report reflects that the Veteran works full-time 
as a machinist.  During a February 2009 VA examination in 
connection with his claim for service-connected compensation 
for supraventricular tachycardia, the examiner noted that the 
Veteran has continued to work as a machinist for the past 
thirty-five years.  In addition, at his March 2010 VA 
examination, the Veteran indicated that other than numbness 
in his hands and feet, his diabetes had not impacted his 
occupational functioning.  Based on the evidence of record, 
while the Veteran has experienced some difficulty as a result 
of his diabetes mellitus, there is nothing in the record 
which suggests that the diabetes mellitus, type II, itself 
markedly impacted his ability to work, beyond that 
contemplated in the 20 percent rating which has been 
assigned.  

The record does not indicate that the service-connected 
diabetes mellitus, type II, impaired the Veteran's employment 
over and above that which is contemplated in the assigned 
schedular rating of 20 percent .  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

III.	The VCAA

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

Letters dated in November 2006 and August 2008 satisfied the 
duty to notify provisions concerning the increased rating 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The Veteran's claim was subsequently 
readjudicated in the August 2008 SOC, as well as the 
September 2008, December 2008, December 2009 and March 2010 
SSOCs

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as his private and VA treatment records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was provided VA examinations in connection with 
his diabetes mellitus, type II, in December 2006 and March 
2010.  

Concerning the December 2006 and March 2010 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Both the December 2006 and March 2010 VA examination 
reports reflect that the examiner reviewed the Veteran's 
complete claims file, to include his service treatment 
records, private medical records and VA treatment records.  
In assessing the level of disability of the Veteran's 
service-connected diabetes mellitus, type II, the examiner 
reviewed the Veteran's medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
before rendering an appropriate diagnosis and opinion 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the Veteran's claim can be 
adjudicated on the evidence of record.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II, is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


